NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIO ALBERTO VERDUZCO-GOMEZ, No. 16-74050
AKA Mario Gomez, AKA Mario Alberto
Gomez,                             Agency No. A095-759-541

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Mario Alberto Verduzco-Gomez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny in part and dismiss in part the petition for review.

      The record does not compel the conclusion that Verduzco-Gomez

established changed circumstances to excuse his untimely filed asylum application.

See 8 U.S.C. § 1158(a)(2)(B), (D); 8 C.F.R. § 1208.4(a)(2), (4). Thus, Verduzco-

Gomez’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Verduzco-

Gomez failed to establish the harm he fears would be on account of a protected

ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if

membership in a particular social group is established, an applicant must still show

that “persecution was or will be on account of his membership in such group”);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      To the extent Verduzco-Gomez raises a family-based particular social group,

we lack jurisdiction to consider it because he failed to raise the issue before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).


                                           2                                    16-74050
      Thus, Verduzco-Gomez’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Verduzco-Gomez failed to show it is more likely than not he would be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We reject as unsupported by the record Verduzco-Gomez’s contentions that

the agency applied an incorrect standard, ignored evidence, or otherwise erred in

the analysis of his claims.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  16-74050